Appellate Case: 21-6148     Document: 010110721536      Date Filed: 08/08/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                         August 8, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  RAMALLE MEADOWS,

        Plaintiff - Appellant,

  v.                                                        No. 21-6148
                                                     (D.C. No. 5:20-CV-00530-C)
  THE CITY OF THE VILLAGE,                                  (W.D. Okla.)
  OKLAHOMA; LT. RYAN JACOBSON,
  in his individual capacity as City of the
  Village Police Officer; CPL. MARK
  SWARTZBAUGH, in his individual
  capacity as City of the Village Police
  Officer,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, MATHESON and EID, Circuit Judges.
                  _________________________________




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-6148    Document: 010110721536       Date Filed: 08/08/2022    Page: 2



       Ramalle Meadows, proceeding pro se,1 appeals the district court’s entry of

 summary judgment in favor of defendants Ryan Jacobson, Mark Swartzbaugh, and

 City of the Village, Oklahoma. Exercising jurisdiction under 28 U.S.C. § 1291, we

 affirm.

                                  I. BACKGROUND

       City of the Village Police Officer Jacobson, on patrol in January 2020, “heard

 what sounded like a grinding noise and turned [his] attention to a pick-up truck that

 was backing into a parking spot . . . just inches away from a Mercedes.” R., vol. II at

 51. He walked over to see if the pickup had caused any property damage. He

 encountered Mr. Meadows behind the wheel of the pickup. Through his open

 driver’s side window, Mr. Meadows told Officer Jacobson he did not strike the

 Mercedes. Mr. Meadows then rolled up his window.

       To prevent Mr. Meadows from fleeing, Officer Swartzbaugh drove his police

 cruiser in front of Mr. Meadows’s pickup. Mr. Meadows then got out and put his

 hands in his front pockets. Officer Jacobson commanded him to take his hands out of

 his pockets and to face the truck to be searched for weapons. Mr. Meadows pulled

 his hands out of his pockets but questioned why officers needed to search him

 because he “hadn’t done anything wrong.” Id. at 56 (quotations omitted). Officer

 Jacobson repeated his search command and briefly touched Mr. Meadows’s elbow as



       1
         Because Mr. Meadows proceeds pro se, we construe his filings liberally but
 do not serve as his advocate. See Garrett v. Selby Connor Maddux & Janer, 425 F.3d
 836, 840 (10th Cir. 2005).
                                            2
Appellate Case: 21-6148    Document: 010110721536        Date Filed: 08/08/2022    Page: 3



 he attempted to execute a search. Mr. Meadows “jerked [his] arm away and . . . said,

 ‘Don’t touch me.’” Id.

       Officer Jacobson complied with this request and abandoned the search. He

 then asked another officer to inspect the vehicles for damage. Finding none, the

 officers left. The entire encounter lasted about two minutes and fifteen seconds.

       Mr. Meadows sued under 42 U.S.C. § 1983, asserting the officers violated his

 Fourth and Fourteenth Amendment rights by conducting an unlawful investigatory

 detention and falsely arresting him. He sued the city for these alleged violations

 under a failure to train or supervise theory. Mr. Meadows also brought state-law

 false arrest, unreasonable seizure, and excessive force claims.

       The district court granted summary judgment to the defendants on all claims.

 It said the investigatory detention passed constitutional muster under Terry v. Ohio,

 392 U.S. 1 (1968), and its progeny. And it rejected Mr. Meadows’s federal false

 arrest claims because it concluded the officers never arrested him. It granted

 summary judgment to the city on Mr. Meadows’s § 1983 municipal liability claims

 because he failed to establish an underlying constitutional violation. The district

 court rejected Mr. Meadows’s state-law false arrest claim, concluding that Oklahoma

 law barred him from asserting this claim against an individual officer and that Mr.

 Meadows did not bring the claim against the city. The court determined that Mr.

 Meadows’s state-law unreasonable seizure and excessive force claims failed for the

 same reasons as his federal constitutional claims.



                                            3
Appellate Case: 21-6148    Document: 010110721536        Date Filed: 08/08/2022      Page: 4



                                   II. DISCUSSION

                                A. Standard of Review

       “We review the grant of summary judgment de novo . . . .” Est. of Beauford v.

 Mesa Cnty., 35 F.4th 1248, 1261 (10th Cir. 2022). “The court shall grant summary

 judgment if the movant shows that there is no genuine dispute as to any material fact

 and that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

 “The summary judgment standard requires us to construe the facts in the light most

 favorable to the nonmovant and to draw all reasonable inferences in its favor.”

 Est. of Beauford, 35 F.4th at 1261.

                                 B. Legal Background

       The Fourth Amendment protects individuals from “unreasonable searches and

 seizures.” U.S. Const. amend. IV. It “is not, of course, a guarantee against all

 searches and seizures, but only against unreasonable searches and seizures.” United

 States v. Sharpe, 470 U.S. 675, 682 (1985). It “applies against state law enforcement

 officials as incorporated through the Due Process Clause of the Fourteenth

 Amendment.” Wilkins v. City of Tulsa, 33 F.4th 1265, 1273 n.5 (10th Cir. 2022).

       Under Terry and its progeny, officers may conduct an investigatory detention

 without violating a person’s Fourth Amendment rights if they possess “a reasonable

 suspicion a person has or is committing a crime.” United States v. McHugh, 639 F.3d

 1250, 1255 (10th Cir. 2011) (quotations omitted). “In determining whether

 reasonable suspicion exists, we look to the totality of the circumstances, rather than

 assessing each factor or piece of evidence in isolation.” Id. at 1256 (quotations

                                            4
Appellate Case: 21-6148     Document: 010110721536         Date Filed: 08/08/2022     Page: 5



 omitted). “Additionally, we need not rule out the possibility of innocent conduct, and

 reasonable suspicion may exist even if it is more likely than not that the individual is

 not involved in any illegality.” Id. (citation and quotations omitted). “Reasonable

 suspicion is not, and is not meant to be, an onerous standard.” Shaw v. Schulte, 36

 F.4th 1006, 1014 (10th Cir. 2022) (quotations omitted).

        As part of a lawful Terry stop, officers are also “authorized to take such steps

 as [a]re reasonably necessary to protect their personal safety and to maintain the

 status quo during the course of the stop.” United States v. Hensley, 469 U.S. 221,

 235 (1985). “In determining whether the precautionary measures were reasonable,

 the standard is objective—would the facts available to the officer at the moment of

 the seizure warrant a man of reasonable caution [to believe] that the action taken was

 appropriate.” Gallegos v. City of Colo. Springs, 114 F.3d 1024, 1030–31 (10th Cir.

 1997) (ellipsis and quotations omitted).

        “An investigative detention evolves into an arrest when the scope of police

 conduct is no longer reasonably related to the circumstances initially justifying the

 seizure.” Manzanares v. Higdon, 575 F.3d 1135, 1148 (10th Cir. 2009). “Although

 there is no rigid time limit on an investigative detention, it is clear that the brevity of

 the invasion of the individual’s Fourth Amendment interests is an important factor in

 determining whether the seizure is so minimally intrusive as to be justifiable on

 reasonable suspicion.” Id. (quotations omitted).




                                              5
Appellate Case: 21-6148    Document: 010110721536        Date Filed: 08/08/2022    Page: 6



                                      C. Analysis

 1. Federal Claims

        a. Investigatory detention

        Mr. Meadows argues the officers lacked reasonable suspicion to detain him

 because the loud grinding noise they heard permitted only a mere “hunch” the car had

 been hit. See Shaw, 36 F.4th at 1014 (“For reasonable suspicion to exist, an officer

 must articulate something more than an inchoate and unparticularized suspicion or

 hunch.” (quotations omitted)). But “when determining if a detention is supported by

 reasonable suspicion, we defer to the ability of a trained law enforcement officer to

 distinguish between innocent and suspicious actions.” McHugh, 639 F.3d at 1256

 (quotations omitted). “We judge the officer’s conduct in light of common sense and

 ordinary human experience, and we consider the reasonableness of an officer’s

 actions using an objective standard.” Id. (citation and quotations omitted). Applying

 these standards, we conclude that when the officers heard a loud grinding noise and

 saw a truck backing in very close to a parked car, they reasonably suspected the truck

 had hit the car.

        Mr. Meadows next argues the officers lacked reasonable suspicion because

 hitting a parked car is not a crime under Oklahoma law unless the driver leaves the

 scene without providing insurance information to the owner of the parked car. When

 the officers detained him, he had not left the scene. This argument overlooks the

 precept that “reasonable suspicion may exist even if it is more likely than not that the

 individual is not involved in any illegality.” McHugh, 639 F.3d at 1256 (quotations

                                            6
Appellate Case: 21-6148    Document: 010110721536       Date Filed: 08/08/2022      Page: 7



 omitted). Under the totality of the circumstances, the officers had a reasonable

 suspicion that Mr. Meadows might be in the process of committing a crime by

 leaving the scene of an accident.

       Mr. Meadows further argues that even if the officers initially had reasonable

 suspicion to detain him, their suspicions were no longer reasonable after he told them

 he did not hit the Mercedes. But this argument ignores that officers may temporarily

 detain a person “to effectuate the purpose of either dispelling or confirming

 the officer’s reasonable suspicion.” United States v. Morales, 961 F.3d 1086, 1091

 (10th Cir. 2020) (quotations omitted). Here, the officers acted reasonably in taking a

 short time to verify Mr. Meadows’s statement that he did not hit the car.

       Mr. Meadows also asserts Officer Jacobson exceeded a permissible Terry stop

 by “grabbing [him] by his elbow forcing him to turn around and face his truck.”

 Aplt. Opening Br. at 15. The video evidence refutes this assertion. See Est. of

 Beauford, 35 F.4th at 1261 (“We do not have to accept versions of the facts

 contradicted by objective evidence, such as video surveillance footage.”). It instead

 confirms the district court’s account: “Defendant Jacobson . . . instructed [Mr.

 Meadows] to face his pickup and briefly touched [Mr. Meadows’s] right elbow. [Mr.

 Meadows] jerked his arm away and instructed Defendant Jacobson not to touch him.”

 R., vol. II at 284. Officer Jacobson’s actions “maintain[ed] the status quo,” Hensley,

 469 U.S. at 235, and were objectively reasonable based on “the facts available to the

 officer,” Gallegos, 114 F.3d at 1030–31 (quotations omitted). We conclude his

 actions did not violate the Fourth Amendment.

                                            7
Appellate Case: 21-6148     Document: 010110721536         Date Filed: 08/08/2022    Page: 8



        b. False arrest

        Mr. Meadows argues the officers violated the Fourth Amendment by arresting

 him without probable cause. The officers detained him for less than three minutes

 before letting him go. We agree with the district court that “the undisputed facts

 make clear that [Mr. Meadows] was detained for no longer than necessary to

 complete the investigation.” R., vol. II at 287. We affirm summary judgment for the

 officers on the false arrest claim because they never arrested Mr. Meadows.

        c. Municipal claims

        Because Mr. Meadows did not establish any constitutional violation, his

 § 1983 failure-to-train claims against the city necessarily fail. See Crowson v.

 Washington Cnty., 983 F.3d 1166, 1189–92 (10th Cir. 2020) (“[W]here the actions of

 a municipality’s officers do not rise to the level of a constitutional violation and the

 claim against the municipality is based on it serving as the driving force behind those

 actions, liability cannot lie.”), cert. denied, 142 S. Ct. 224 (2021).

 2. State-Law Claims

        a. False arrest

        The district court rejected Mr. Meadows’s state-law claims against the officers

 for false arrest. It said the Oklahoma Governmental Tort Claims Act (OGTCA),

 Okla. Stat. tit. 51, §§ 151–72, governs, and “the OGTCA does not permit a claim

 against individual employees for actions done in the course of their duties.” R., vol.

 II at 288. The court also said Mr. Meadows’s “Amended Complaint does not assert a

 false arrest claim against Defendant City of the Village.” Id. On appeal, Mr.

                                             8
Appellate Case: 21-6148     Document: 010110721536        Date Filed: 08/08/2022   Page: 9



 Meadows fails to argue the district court erred in reaching these conclusions, so we

 affirm. See Nixon v. City & Cnty. of Denver, 784 F.3d 1364, 1369 (10th Cir. 2015)

 (affirming district court’s decision where the “opening brief contain[ed] nary a word

 to challenge the basis of” that decision).

       b. Unreasonable seizure and excessive force

       Mr. Meadows alleged unreasonable seizure and excessive force against Officer

 Jacobson under Article 2, § 30 of the Oklahoma Constitution, which “is nearly

 identical to the Fourth Amendment to the United States Constitution.” Gomez v.

 State, 168 P.3d 1139, 1142 n.4 (Okla. Crim. App. 2007). The district court rejected

 this claim because “the level of force used and/or the scope and length of any seizure

 was consistent with that permitted to perform a permissible Terry stop.” R., vol. II at

 289–90. Mr. Meadows does not argue the district court erred, so we affirm. See

 Nixon, 784 F.3d at 1369.

                                  III. CONCLUSION

       We affirm the district court’s judgment.


                                              Entered for the Court


                                              Scott M. Matheson, Jr.
                                              Circuit Judge




                                              9